Court of Appeals
                                 First District of Texas
                                        BILL OF COSTS

                                          No. 01-13-00918-CV

                             In Re Commitment of Thomas Lee Roberts

      NO. 12-11-12508 CV IN THE 435TH DISTRICT COURT OF MONTGOMERY COUNTY



TYPE OF FEE            CHARGES                 PAID/DUE               STATUS                 PAID BY
RPT RECORD              $3,171.00             02/07/2014               PAID                     STA
CLK RECORD               $523.00              10/15/2013             INDIGENT                   ANT
 TRANSFER                $175.00              09/20/2013             INDIGENT                   ANT

  The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                    $3,869.00.

                   Court costs in this case have been taxed in this Court’s judgment

         I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
certify that this is a true statement of the costs of appeal in this case.

                                                         IN TESTIMONY WHEREOF, witness my
                                                         hand and the seal of the Court of Appeals for the
                                                         First District of Texas, this June 26, 2015.